As filed with the Securities and Exchange Commission on September 25, 2013 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KINGSTONE COMPANIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 36-2476480 (I.R.S. Employer Identification No.) 15 Joys Lane, Kingston, New York 12401 (Address of Principal Executive Offices) 2005 Equity Participation Plan (Full Title of the Plan) Barry B. Goldstein Chief Executive Officer Kingstone Companies, Inc. 15 Joys Lane Kingston, New York 12401 Telephone: (845) 802-7900 Telecopier: (845) 853-1890 (Name, Address and Telephone Number of Agent For Service) Copies of all communications and notices to: Fred S. Skolnik, Esq. Certilman Balin Adler & Hyman, LLP 90 Merrick Avenue East Meadow, New York 11554 Telephone: (516) 296-7048 Telecopier: (516) 296-7111 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock (par value $.01 per share) $5.10 (2) This Registration Statement covers an additional 150,000 shares of common stock, $.01 par value per share (“Common Stock”) of Kingstone Companies, Inc. (the “Registrant”) available for issuance under the Registrant’s 2005 Equity Participation Plan (the “Plan”). Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(h)(i) of the Securities Act of 1933, as amended (the “Securities Act”), on the basis of the average of the high and low prices of the Registrant’s shares of Common Stock on September 19, 2013, as reported by The Nasdaq Stock Market. STATEMENT PURSUANT TO GENERAL INSTRUCTION E TO FORM S-8 Pursuant to General Instruction E of Form S-8 under the Securities Act, this Registration Statement is filed by the Registrant to register an additional 150,000 shares of Common Stock as to which options or awards may be granted under the Plan. On March 31, 2006, the Registrant filed a Registration Statement on Form S-8 (File Number 333-132898) (the “2006 Registration Statement”) in order to register 300,000 shares of Common Stock issuable under the Plan. On April 7, 2011, the Registrant filed a Registration Statement on Form S-8 (File Number 333-173351) (the “2011 Registration Statement”) in order to register an additional 250,000 shares of Common Stock issuable under the Plan. Pursuant to General Instruction E of Form S-8, the contents of the 2006 Registration Statement and the 2011 Registration Statement, including the documents incorporated by reference therein, are hereby incorporated by reference into this Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference Incorporated herein by reference are the following documents filed by the Registrant with the Securities and Exchange Commission (the “Commission”) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”): (a) Annual Report on Form 10-K for the year ended December 31, 2012. (b) Current Report on Form 8-K for an event dated January 7, 2013. (c) Current Report on Form 8-K for an event dated February 25, 2013. (d) Current Report on Form 8-K for an event dated February 25, 2013. (e) Quarterly Report on Form 10-Q/A for the period ended September 30, 2012. (f) Current Report on Form 8-K for an event dated April 1, 2013. (g) Quarterly Report on Form 10-Q for the period ended March 31, 2013. (h) Current Report on Form 8-K for an event dated May 15, 2013. (i) Quarterly Report on Form 10-Q for the period ended June 30, 2013. (j) Current Report on Form 8-K for an event dated August 13, 2013. (k) The description of the Common Stock contained in the Registrant’s Registration Statement on Form 8-A (File No. 0-15362). All documents filed by the Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered hereby have been sold or which deregisters all such securities then remaining unsold, shall be deemed to be incor­porated herein by reference and to be a part hereof from their respective dates of filing. Item 8.Exhibits 5 Opinion of Certilman Balin Adler & Hyman, LLP as to the legality of the additional shares of Common Stock being registered by this Registration Statement Consent of Marcum LLP Consent of EisnerAmper, LLP Consent of Certilman Balin Adler & Hyman, LLP (included in the opinion filed as Exhibit 5 hereto) SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Kingston, State of New York, on September 25, 2013. KINGSTONE COMPANIES, INC. Date: September 25, 2013 By: /s/Barry B. Goldstein Barry B. Goldstein Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Capacity
